DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/26/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. Applicant states:
The cited references fail to teach or suggest wherein, when the voltage and frequency characteristics are outside of predefined range, the grid condition corresponds to the disturbance condition and the at least two generating units are prevented from restarting or reconnecting to the electrical grid in order to prevent a power transfer between the at least two generating units and the electric grid for as long as the voltage and frequency characteristics are outside of the predefined range. 

Examiner respectfully disagrees. As currently cited, Scholte-Wassink disclose:
4a. “In an event of an outage, all wind turbines are usually disconnected from the internal grid 200 and a fast emergency shut down of all wind turbines of the wind farm 10 is usually carried out” (¶ [0029]) & 
4b. “the method for operating the wind farm 10 in a balanced state may include a further step of ramping down all wind turbines together, in groups or one by one … This will allow maintenance work e.g. during an outage of the external grid 300 and a fast reconnecting of the wind farm 10 after recovery of the external grid 300 (¶ [0036]).2 of 8ATTORNEY DOCKET NO.: 
Scholte-Wassink’s event of an outage where all wind turbines are disconnected from an internal grid (refer to 4a above) and the at least two generating units, together, in groups or one by one, are prevented from restarting or reconnecting since all the wind turbines are disconnected and are not reconnected until after a recovery of the external grid outage (refer to 4b above). Based on a Broadest Reasonable Interpretation, it is the examiner’s opinion that Scholte-Wassink’s disclosure (4a & 4b) appears reasonable to disclose as recited “when the voltage and frequency characteristics are outside of predefined range, the grid condition corresponds to the disturbance condition and the at least two generating units are prevented from restarting or reconnecting to the electrical grid in order to prevent a power transfer between the at least two generating units and the electric grid for as long as the voltage and frequency characteristics are outside of the predefined range.” Also refer to current rejection of Claim 1.
Scholte-Wassink fails to teach or suggest sending different control signals to generating units of the wind farm depending upon whether the voltage and frequency of the grid are within or outside of a certain range. 


Examiner respectfully disagrees with the applicant. Nowhere in the claims recites “different control signals to generating units”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different control signals to generating units) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Applicant notes that Scholte-Wassink fails to teach measuring voltage and frequency at the point of injection, but rather simply teaches a sensor 601 for measuring an amount of power flow at the point of common coupling. 

Examiner respectfully disagrees with the applicant. Scholte-Wassink’s FIG. 1 shows sensor 601 connected to the grid 300 and at the point of common coupling 400, Moreover, as currently cited “The central controller 500 can also regulate the active and/or reactive power flow according to external requests. The amount of power flow to the external grid 300 is typically measured at the point of common coupling (PCC) in the substation 400 using the sensor 601 (¶ [0021]). Therefore, Scholte-Wassink does not fail to teach as recited – “measuring voltage and frequency at the point of injection, but rather simply teaches a sensor 601 for measuring an amount of power flow at the point of common coupling”. Also refer to current rejection of Claim 1.
Further, Applicant notes that Garcia fails to remedy the deficiencies in Scholte-Wassink. Garcia is directed to a power plant controller for controlling wind turbine generators. More specifically, Garcia relates to a method for compensating data obtained from measurements at a connection point to the grid in case of a communication failure where communication of such data is lost or becomes unreliable…



A person having ordinary skill in the art would not find this equivalent to or similar to "wherein, when the voltage and frequency characteristics are outside of predefined range, the grid condition corresponds to the disturbance condition and the at least two generating units are prevented from restarting or reconnecting to the electrical grid in order to prevent a power transfer between the at least two generating units and the electric grid for as long as the voltage and frequency characteristics are outside of the predefined range" as currently claimed.

Examiner respectfully disagrees with the applicant. As currently cited, Scholte-Wassink’s processor 520 in controller 500 can be programmed to “allow a detection of OR invalid communication” since “lost or invalid communications” are common or expected in data communications. Therefore, Garcia does not fail to remedy the deficiencies in Scholte-Wassink controller.
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness (or “failure of remedy of deficiencies” between references – as argued by the applicant) by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-25 & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Scholte-Wassink (US 2009/0160187) in view of Garcia (US 2017/0292498).
Regarding Claim 1, Scholte-Wassink disclose a method of operating a wind farm [10] connected to an electric grid [300] via a point of injection [400] for injecting power from the wind farm [10] to the electric grid [300], the wind farm [10] including a plurality of generating units [100, 101] and a wind farm controller [500] (FIG. 1, Abstract), the method comprising: 
measuring voltage and frequency characteristics of an electrical signal of the electric grid at the point of injection [The central controller 500 can also regulate the active and/or reactive power flow according to external requests. The amount of power flow to the external grid 300 is typically measured at the point of common coupling (PCC) in the substation 400 using the sensor 601 shown in FIG. 1] (FIG. 1, ¶ [0021]); 
communicating to at least two generating units [100, 101] of the plurality of generating units [100, 101] of the wind farm [10] at least one control signal based, at least in part, on the voltage and the frequency characteristics of the electrical signal of the electric grid at the point of injection [400] (FIG. 1, ¶ [0021]; Two wind turbines 100 and 101 are connected via an internal grid 200 with a transformer substation 400 using feeders 700 … The central controller 500 is arranged for communication with the wind turbines 100 and 101 via communication links 550, which may be implemented in hardware and/or software); and, 
controlling [by 500] the at least two generating units [100, 101], at least in part, based on the at least one control signal (refer to “a-b” above); 
wherein the at least one control signal communicates a grid condition that is either a regular grid condition or a disturbance condition of the grid [The central controller 500 can also regulate the active and/or reactive power flow according to external requests. The amount of power flow to the external grid 300 is typically measured at the point of common coupling (PCC) in the substation 400 using the sensor 601 shown in FIG. 1. In an event of an outage of the external grid 300 all wind turbines are usually disconnected from the internal grid 200 and a fast emergency shut down of all wind turbines of the wind farm 10 is usually carried out] (FIG. 1, ¶ [0029]); 
wherein, when the voltage and frequency characteristics are within a predefined range [normal operations], the grid condition corresponds to the regular grid condition and the at least two generating units [100, 101] are operated in order to transfer power to the electric grid [300] (FIG. 1, ¶ [0029]; During normal operation the wind farm 10 feeds electric energy into the external grid 300); 
wherein, when the voltage and frequency characteristics are outside of the predefined range, the grid condition corresponds to the disturbance condition [In an event of an outage] and the at least two generating units [all wind turbines are usually disconnected from the internal grid 200] are prevented from OR reconnecting [fast emergency shut down of all wind turbines of the wind farm 10 is usually carried out] to the electrical grid in order to prevent a power transfer between the at least two generating units [the method for operating the wind farm 10 in a balanced state may include a further step of ramping down all wind turbines together, in groups or one by one] and the electric grid [300] for as long as the voltage and frequency characteristics are outside of the predefined range [This will allow maintenance work e.g. during an outage of the external grid 300 and a fast reconnecting of the wind farm 10 after recovery of the external grid 300] (¶ [0029], ¶ [0036]).2 of 8ATTORNEY DOCKET NO.: 
Scholte-Wassink is not explicit disclose:	
wherein the at least one control signal is further configured to allow a detection of OR invalid communication such that the at least two generating units are capable of detecting whether the at least one control signal is lost or invalid; &
wherein the at least two generating units are disconnected, OR from restarting whenever a lost or invalid at least one control signal is detected.
Garcia teaches:
wherein the at least one control signal is further configured to allow a detection of a OR invalid communication such that the at least two generating units are capable of detecting whether the at least one control signal is lost or invalid [The measured data are used in the power plant controller for determining setpoints for controlling the wind turbine generators' production of active and reactive power. In response to detection of a communication fault, a new setpoint is determined independently of new measured grid data by reconfiguring parts of the power plant controller] (FIG. 1, ¶ [0091], ¶ [0053]).
One of ordinary skilled in the art would recognize that Scholte-Wassink’s processor [520] in controller [500] (refer to FIG. 5 & ¶ [0022]) can be programmed to “allow a detection of OR invalid communication” (as disclose by Garcia’s teachings “g”) since “lost or invalid communications” are common or expected in data communication.
Moreover, modifying Scholte-Wassink’s controller with Garcia’s “detection of a communication fault” capabilities, such modification would disclose:
wherein the at least two generating units [refer to “a” above] are disconnected [refer to “f”], OR whenever a lost or invalid at least one control signal is detected [refer to “g”].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Garcia’s power plant controller capabilities “detection of a communication fault” into Scholte-Wassink’s controller 500. One would be motivated to do so to improve the data communication between Scholte-Wassink’s controller and the plurality of generating units. 
Regarding Claim 22, Scholte-Wassink in view of Garcia disclose the method of claim 1 [see rejected Claim 1], 
Scholte-Wassink disclose wherein the point of injection [400] is selected from a set of points of injection [The central controller 500 is further in communication with the internal grid 200 and the external grid via sensors 600 to 602, such as voltage, current, frequency, power sensors or the like. ... Further, the central controller 500 is typically operable to control various switching devices or actuators, such as feeders 700, power switches 701 and 702, capacitors (not shown) and reactors (not shown) via communication links 560 to control e.g. frequency, active and reactive power output of the wind farm 10] (FIG. 1, ¶ [0021]).  
Regarding Claim 23, Scholte-Wassink in view of Garcia disclose the method of claim 1 [see rejected Claim 1], 
Scholte-Wassink disclose wherein the electric grid [300] at the point of injection [400] is monitored by a controller [500], and the communication of the at least one control signal is carried out with the use of the controller [500] (FIG. 1, also refer to rejected Claim 1, element “a & b”).  
Regarding Claim 24, Scholte-Wassink in view of Garcia disclose the method of claim 23 [see rejected Claim 23], 
Scholte-Wassink disclose wherein the controller [500] is a farm-level controller [500 is connected to 100 & 101, therefore 500 is a “wind farm controller”] of the wind farm [10], the farm-level controller [500] monitoring the electric grid [300] at the point of injection (FIG. 1, also refer to rejected Claim 1, element “a & b”).    
Regarding Claim 25, Scholte-Wassink in view of Garcia disclose the method of claim 23 [see rejected Claim 23], 
Scholte-Wassink disclose further comprising communicating the at least one control signal [trough 550] by the farm-level controller [500] to the at least two generating units [100, 101] through at least one turbine-level controller [150] that passes at least one control signal to the at least two generating units [100, 101] (FIG. 1, 3, ¶ [0023]).  
Regarding Claim 27, Scholte-Wassink in view of Garcia disclose a wind farm [10] operated according to the method of claim 1 [see rejected Claim 1].  
Regarding Claim 28, Scholte-Wassink in view of Garcia disclose the wind farm of claim 27 [see rejected Claim 27], 
Scholte-Wassink disclose further comprising at least one measurement instrument for measuring the voltage and the frequency characteristics of the electrical signal of the electric grid [a sensor for detecting the actual electrical condition of an external grid] at the point of injection [700] (FIG. 1, Claim 19).  
Regarding Claim 29, Scholte-Wassink in view of Garcia disclose the wind farm of claim 27 [see rejected Claim 27], 
Scholte-Wassink disclose further comprising one or more transformers [451], one or more converters [160], and/or one or more inverters [The generator 120 includes a generator stator 130 having windings (not shown) coupled to the internal grid 200 and a generator rotor 125 having windings (not shown) coupled to a power converter 160, such as the shown variable frequency inverter] (FIG. 1, 3, ¶ [0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/
Primary Examiner, Art Unit 2832